DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims
The amendments received on April 22, 2022, have been entered.  Claim 31 has been newly added. Claims 1-31 are pending, claims 1-19 and 25-30 are withdrawn for being directed to non-elected inventions, and claims 20-24 and 31 are examined in this Office Action.

NOTE:  The Examiner will refer to the clean copy of the substitute specification received on April 22, 2022, when indicating page numbers and paragraph numbers.

Objections and Rejections That Are Withdrawn

	The objections to the specification and title are withdrawn in light of the Applicant’s amendments.

The rejections of claims 20-24 under 35 U.S.C. 112(b) for indefiniteness are withdrawn in light of the Applicant’s amendments to the claims.

The rejections of claims 20-24 under 35 U.S.C. 112(a) for inadequate written description are withdrawn in light of the Applicant’s amendments to the claims.

The rejection of claims 20, 21, and 24 under 35 U.S.C. 103 as being unpatentable over Edens in view of Huang further in view of Philip and the rejection of claims 22 and 23 as being unpatentable over Edens, Huang, and Philip and further in view of Katz are withdrawn in light of the Applicant’s amendments to the claims, and are replaced with the new rejections, below, which add a reference to address soy cheeses and lactose-free soy cheeses.

The provisional rejection of claims 20-24 under non-statutory double patenting over US Patent Application No. 17/171,646 is withdrawn in light of the Applicant’s abandonment of the ‘646 application on May 2, 2022.

Abstract
The abstract of the disclosure remains objected to because it does not mention -casein which is the elected invention for prosecution in the instant application. The abstract also fails to mention a proteolytic enzyme and a peptide cleaved from a milk protein. Correction is requested.  See MPEP § 608.01(b). Applicant does not wish to limit the abstract to k-casein given the possibility that additional species in the generic claim may be considered if the elected species if found allowable.  Applicant commits to update the abstract once allowable subject matter is identified (Resp. 7).  The abstract remains objected to, however, because simply adding “, such as -casein,” would be sufficiently descriptive and it would not be limiting to include this as an example of the generic bovine milk proteins; furthermore, the enzyme and peptide are required of the claimed invention no matter which milk proteins are encompassed by the claims.  The purpose is to allow Examiners in the future a meaningful search using key words from the abstract to narrow the search to publications that specifically teach -casein as a working example or preferred embodiment.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Indefiniteness
Claim 31 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “low lactose” in claim 31 is a relative term which renders the claim indefinite. The term “low lactose” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. According to the Old Europe Cheese Blog, the amount of lactose in cheeses ranges from 0% up to 9.3% across a diverse group of cheeses (https://oldeuropecheese.com/blog/a-lactose-intolerants-guide-to-cheese/; downloaded on June 1, 2022).  It is unclear what percentage of lactose would be considered “low lactose” and therefore the metes and bounds of the claim are indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20, 21, 24, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Edens et al (US Pre-Grant Publication US 2004/0241791, published on Dec. 2, 2004) in view of Huang et al (US Patent No. 6,991,824, issued on Jan. 31, 2006) further in view of Philip et al (Plant Science (2001) Vol. 161; pp. 323-335), and further in view of Galeaz, K. (https://fearn.pair.com/rstevens/soyfoodsdescriptions/soycheese.html; (1998) pp. 1-3, downloaded on June 1, 2022).  The Applicant’s amendments and arguments in the response received on April 22, 2022, have been fully considered but were not found to be persuasive.
	The claims are directed to a food composition free of non-transgenic animal milk proteins, the food composition comprising a bovine milk protein transgenically expressed from a dicotyledonous plant, a proteolytic enzyme capable of cleaving the transgenically expressed bovine milk protein, and a peptide resultant from cleavage of the transgenically expressed bovine milk protein by the proteolytic enzyme; wherein the food composition is cheese (claim 20), including wherein the milk protein is kappa casein (claim 21), including wherein the dicotyledonous plant is soybean (claim 24), and including wherein the food composition comprises low lactose (claim 31).
Edens teaches and claim a food or drink which comprises a protein hydrolysate (claims 9 and 25) comprising peptides (claim 1) wherein at least 10% of the protein substrate is hydrolysed (claim 4), including a casein hydrolysate or a soy hydrolysate (claim 5). Edens claims such a food in which the food has reduced bitterness and/or low antigenicity (claims 11 and 27). Edens teaches that the degradation of proline-rich oligopeptides by three proline-specific peptide hydrolases is essential for accelerating cheese ripening without bitterness (Edens 2 ¶ 12) and suggests the incorporation of such endopeptidases in food products involving a fermentation step, such as in cheeses or yogurt  (Id. 3 ¶ 33).  Edens specifically teaches that the milk protein hydrolysates of their invention may be used with our without additional filtration or purification steps in various specialty food such as hypoallergenic hydrolysates for infant nutrition (Id. 4 ¶ 47), and this would result in a food product comprising both the peptides and the proteolytic enzyme.  Edens teaches a working example in which only soy proteins were digested with the peptidases (Id. 19 ¶ 247) and this would have necessarily resulted in a hydrolysate that was free of lactose.
Edens does not teach a transgenically expressed milk protein from a dicotyledonous plant. Edens does not, specifically, teach kappa casein.
Huang teaches expression of human milk proteins in transgenic plants (see title and entire document). Huang claims a nutritionally enhanced food comprising one or more plant-derived ingredients containing seed-produced human milk proteins and  specifically claims kappa-casein within a list of 8 possible milk proteins (claim 1). Huang specifically suggests that, in general, host cells are monocotyledonous or dicotyledonous plant cells and the preferred dicots are exemplified by soybean (column 33). Huang teaches that examples of infant formulas currently available are cow milk-based formulas, soy protein formulas, and formulas for premature infants or infants with special dietary needs due to allergies, etc. (columns 19-20).
Philip teaches the expression of bovine beta-casein in transgenic soybeans (see title and entire document). Philip teaches that the processing of their particular fusion protein expressed in soybeans suggests that it can be used for production of pharmaceutical or other recombinant proteins of added value in the developing soybean seed (abstract).
Galeaz teaches that soy cheeses can have some milk protein (caseinate) added but all are lactose free (Galeaz ¶ bridging first two pages “Ingredients”).
At the time the instant application was filed, it would have been obvious and within the scope of one of ordinary skill in the art to use a transgenic soybean plant expressing kappa casein, as suggested by Huang, to generate a hydrolysate to include in a food product as taught by Edens or Galeaz. Huang teaches that it would be desirable to provide a plant-derived infant formula having beneficial levels of one or more proteins normally present in human milk (column 5), and this provides motivation for using the transgenic plant expressing kappa casein that is suggested by Huang in the food products comprising casein hydrolysate taught by Edens. Given that Huang specifically suggests transgenic soybeans as a preferred embodiment and Philip teaches successful expression and processing of recombinant bovine casein in transgenic soybeans, one would have been motivated to use transgenic soybeans as a plant expression system for the production of the milk protein, including bovine kappa casein. Given that Galeaz specifically teaches that soy cheeses can contain milk protein (caseinate), it would have been obvious to use soy expressing bovine kappa casein to make a soy cheese comprising this milk protein.
Given the successes of Huang and Philip in expressing milk proteins in transgenic plants and the successes of Edens in hydrolyzing proteins and incorporating into food products, one would have had an expectation of success in combining these teachings to arrive at the claimed food composition.  Galeaz specifically teaches that soy cheeses are lactose free.
Applicant argues that the cited references do not teach all of the elements of amended independent claim 20, and they specifically point to the requirement for a “cheese food composition” (Resp. 10).  This is not persuasive, however, because Edens suggests cheese foods in several places which the Examiner has referred to in the amended rejection, above.  Furthermore, the Examiner has added the reference of Galeaz to specifically point to the benefits of soy cheeses and as evidence that such soy cheeses are lactose-free.  Therefore, the element of a “cheese food composition” is taught in the prior art references.
Applicant attacks the references individually (Resp. 11); however this is not persuasive because one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues that the Examiner did not establish that the unpurified hydrolysated protein would necessarily include the enzyme in the food composition, and therefore, it is improper to rely on inherency for this claim limitation (Resp. 11).  This is not persuasive, however, because it is clear that the combination of references would lead one of ordinary skill in the art to make a soy cheese using a transgenic soy plant expressing a milk protein, such as bovine kappa casein; and treating the soy protein with an endopeptidase to digest the protein was strongly suggested.  The resulting cheese would necessarily have the transgenic milk protein, the enzyme, and peptides that are digested off the milk protein, unless additional steps are taken to purify these elements away from one another completely.  It would have been an obvious choice to make the cheese without going through the additional expense and time and energy to completely purify the components of the digest away from one another.  Even a small residual amount of enzyme and peptide mixed with the transgenic protein would satisfy the current claim limitations.
Applicant argues that Edens teaches a proline-specific endopeptidase whereas the primary enzyme in cheese making is chymosin which is an aspartic acid endopeptidase (Resp. 12). This is not persuasive however, because the features upon which applicant relies (i.e., aspartic acid endopeptidase activity) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  There is nothing in the instant claims to exclude proline-specific endopeptidases, nothing that requires aspartic acid endopeptidases, and nothing to exclude a mixture of proline-specific and aspartic acid-specific endopeptidases.
Applicant argues that the cited references do not provide the requisite motivation to arrive at the claimed cheese food composition comprising a bovine milk protein transgenically expressed from a dicotyledenous plant, and none of the cited references provide an explicit motivation for producing a cheese food composition (Resp. 12).  This is not persuasive, however, because Edens clearly suggests a chees food product, and the Examiner has added the additional reference, Galeaz, which is completely devoted to soy cheese food products.  It is clear that at the time of filing, the production of soy cheese food products was well known in the art, and such products were commercially viable products.
Applicant argues that Philip suggests that transgenically produced milk proteins may not be good substitutes for bovine milk in cheese making because there are differences in phosphorylation which could effect the curd tension during cheese making; and applicant asserts this is a teaching away from making cheese products from transgenically produced milk proteins (Resp. 13).  This is not persuasive, however, because the current claims do not require any particular curd tension, and cheeses can be made with different levels of curd tension.  See, for example, Sanders et al. (Journal of Dairy Science (1936) pp. 395-404) who teach that soft-curd milk causes the cheese to have a relatively soft texture and to contain a high percentage of moisture, while the use of hard-curd milk causes the cheese to have a relatively firm and dry curd, with low curd-tension milk being less desirable for making cheddar cheese (Sanders 395).  Therefore the desired curd tension varies depending on what kind of cheese one intends to make.  This does not constitute a “teaching away”.
Applicant argues that the cited references do not provide an expectation of success that a transgenically produced bovine milk protein could be used to produce a cheese food composition (Resp. 14).  This is not persuasive, however, because Galeaz clearly teaches the production of soy cheeses that contain caseinate (casein hydrolysate) and are lactose free (Galeaz “Ingredients”). Edens clearly suggests making cheeses with enzymatically digested milk proteins.  Philip clearly suggests growing transgenic casein in transgenic soybeans.  Huang suggests kappa-casein, specifically.  In the absence of any showing of criticality or unexpected results, growing transgenic soybeans that express bovine kappa-casein is an obvious variation over the prior art, and using such soybean-grown protein to make a lactose-free soy cheese would have been obvious given the teachings of Galeaz and Edens.  Each reference had successes and there were no failures, therefore there is no reason for one of ordinary skill in the art to doubt the ability to succeed in making soy cheese using transgenic soybeans expressing bovine kappa casein.

Claims 20-24 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edens et al (US Pre-Grant Publication US 2004/0241791, published on Dec. 2, 2004) in view of Huang et al (US Patent No. 6,991,824, issued on Jan. 31, 2006) further in view of Philip et al (Plant Science (2001) Vol. 161; pp. 323-335), further in view of Galeaz, K.  (https://fearn.pair.com/rstevens/soyfoodsdescriptions/soycheese.html; (1998) pp. 1-3, downloaded on June 1, 2022), and further in view of Katz et al (US Pre-Grant Publication US 2010/0223682; published on Sept. 2, 2010).  Applicant did not provide any arguments, specifically, to address the addition of the Katz reference teaching SEQ ID NO: 5.
The claims are directed to a food composition free of non-transgenic animal milk proteins, the food composition comprising a bovine milk protein transgenically expressed from a dicotyledonous plant, a proteolytic enzyme capable of cleaving the transgenically expressed bovine milk protein, and a peptide resultant from cleavage of the transgenically expressed bovine milk protein by the proteolytic enzyme; wherein the food composition is cheese wherein the milk protein is kappa casein and has a sequence with at least 90% identity to SEQ ID NO: 5 (claim 22) or has the sequence of SEQ ID NO: 5 (claim 23).
Edens, Huang, Philip, and Galeaz teach a cheese composition free of non-transgenic animal proteins, the cheese comprising a bovine milk protein transgenically expressed from a dicotyledonous plant, a proteolytic enzyme capable of cleaving the transgenically expressed bovine milk protein, and a peptide resultant from cleavage of the transgenically expressed bovine milk protein by the proteolytic enzyme (see rejection of claims 20, 21, 24, and 31, above).
Huang teaches a codon-optimized sequence encoding kappa-casein that they refer to as SEQ ID NO: 11 (columns 75-6).  An alignment between the amino acid sequence encoded by Huang’s SEQ ID NO: 11 and the instant SEQ ID NO: 5 provides significant homology:
  3 YVPNSYPYYGTNLYQRRPAIA INNPYVPRTYYANPAVVRPHAQIPQRQYLPNS------     
 51 YVLSRYPSYGLNYYQQKPVALINNQFLPYPYYAKPAAVRSPAQILQWQVLSNTVPAKSCQ
    **   ** ** * **  *   ***   *  *** ** **  *** * * * *        

 56 -HPPTVVRRPNLHPSFIAIPPKKIQDKIIIPTINTIATVEPTPAPATEPTVDSVVTPEAF
111 AQPTTMARHPHPHLSFMAIPPKKNQDKTEIPTINTIASGEPTSTPTTEAVESTVATLED-
      * *  * *  * ** ****** ***  ********  ***  * **     * * *  

115 SESIITSTPETTTVAVT
170 SPEVIESPPEINTVQVT
    *   * * **  ** **

Edens, Huang, Philip, and Galeaz do not teach a bovine kappa casein comprising a sequence with at least 90% identity to SEQ ID NO: 5.
Katz et al teach -casein having 100% identity with the instant SEQ ID NO: 5, and they refer to their sequence as SEQ ID NO: 3 (see, below)

ALIGNMENT WITH SEQ ID NO: 5

RESULT 1
US-12-649-489A-3
; Sequence 3, Application US/12649489A
; Publication No. US20100223682A1
; GENERAL INFORMATION
;  APPLICANT: Katz, Yitzak
;  TITLE OF INVENTION: CASEIN AND METHODS OF USE THEREOF
;  FILE REFERENCE: P-70686-PC
;  CURRENT APPLICATION NUMBER: US/12/649,489A
;  CURRENT FILING DATE: 2010-05-13
;  PRIOR APPLICATION NUMBER: US 61/141,554
;  PRIOR FILING DATE: 2008-12-30
;  NUMBER OF SEQ ID NOS: 31
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 3
;  LENGTH: 190
;  TYPE: PRT
;  ORGANISM: Bos taurus
US-12-649-489A-3

  Query Match             100.0%;  Score 986;  DB 8;  Length 190;
  Best Local Similarity   100.0%;  
  Matches  190;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MMKSFFLVVTILALTLPFLGAQEQNQEQPIRCEKDERFFSDKIAKYIPIQYVLSRYPSYG 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MMKSFFLVVTILALTLPFLGAQEQNQEQPIRCEKDERFFSDKIAKYIPIQYVLSRYPSYG 60

Qy         61 LNYYQQKPVALINNQFLPYPYYAKPAAVRSPAQILQWQVLSNTVPAKSCQAQPTTMARHP 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 LNYYQQKPVALINNQFLPYPYYAKPAAVRSPAQILQWQVLSNTVPAKSCQAQPTTMARHP 120

Qy        121 HPHLSFMAIPPKKNQDKTEIPTINTIASGEPTSTPTTEAVESTVATLEDSPEVIESPPEI 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 HPHLSFMAIPPKKNQDKTEIPTINTIASGEPTSTPTTEAVESTVATLEDSPEVIESPPEI 180

Qy        181 NTVQVTSTAV 190
              ||||||||||
Db        181 NTVQVTSTAV 190

They claim producing kappa-casein in a eukaryotic cell or cell extract (see claim 18).
	At the time the instant application was filed, it would have been obvious and within the scope of one of ordinary skill in the art to modify the transgenic dicotyledonous plants taught by Edens, Huang, and Philip to express the kappa-casein protein taught by Katz et al that is 100% identical to the instant SEQ ID NO: 5. Substituting the kappa-casein protein taught by Katz et al would have been a substitution of a known equivalent and it would have produced predictable results, which would have been the expression of bovine kappa-casein having the amino acid sequence of SEQ ID NO: 5 in transgenic soybean seeds.  Using a protein hydrolysate from such soybean seeds to make soy cheese would have been an obvious variation in light of the combined teachings of these references.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

US Patent No. 10,894,812
Claims 20-22, 24, and 31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 14, 21, 22, 30, and 37 of U.S. Patent No. 10,894,812. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘812 patent claims a food composition (claim 37) including wherein the food composition is cheese (claim 38) comprising a fusion protein comprising kappa casein which can be expressed as a fusion protein comprising a protease cleavage site (claim 3).  SEQ ID NO: 4 claimed by the ‘812 patent (claim 14) is a fragment of the instant SEQ ID NO: 5 comprising amino acids 22-190 of the instant SEQ ID NO: 5 (compare the sequence listings) and this is 90% identical to the instant SEQ ID NO: 5. The ‘812 patent specifically claims codon-optimization for expression in a soybean plant (claims 21-22). It would have been obvious to treat the fusion protein claimed by the ‘812 patent with a protease to release proteolytic peptides because their protein is specifically claimed as having a protease cleavage site.  Therefore, a cheese food composition comprising a kappa casein milk protein grown in a transgenic soybean plant, a proteolytic enzyme, and a peptide of the milk protein are all obvious variations of the ‘812 claims. The property of making lactose-free soy cheese would have been inherent to the use of soy-protein to make the cheese (see Galeaz).  Therefore these claims render obvious a composition that is a species that falls within the genus encompassed claims 20-22, 24, and 31 of the instant application.

US Patent No. 10,988,521
Claims 20, 24, and 31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 and 17-28 of U.S. Patent No. 10,988,521. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘521 patent claims fusion proteins comprising milk proteins with protease cleavage sites (claims 1-2), and claims codon optimization for expression in a soybean plant (claims 8-9 and 17), and claims food compositions comprising such a fusion protein, including wherein the food composition is cheese (claims 18-28). It would have been obvious to treat the fusion protein claimed by the ‘521 patent with a protease to release proteolytic peptides because their protein is specifically claimed as having a protease cleavage site.  Therefore, a food composition comprising a milk protein grown in a transgenic soybean plant, a proteolytic enzyme, and a peptide of the milk protein are all obvious variations of the ‘812 claims. A soy cheese produced from such transgenic soybeans expressing transgenic bovine milk protein would have inherently been lactose-free (see Galeaz).  Therefore these claims render obvious a composition that is a species that falls within the genus encompassed claims 20, 24, and 31 of the instant application.

US Patent No. 11,034,743
Claims 20, 21, 24, and 31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 11,034,743. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘743 patent’s claims encompass a food composition comprising a fusion protein comprising a kappa casein, including wherein the food composition is cheese (claims 5 and 10-28), including wherein the fusion protein is in a soybean seed (claim 3), and including wherein the seeds composition comprises a protease (claim 4). Therefore, a food composition comprising a kappa casein milk protein grown in a transgenic soybean plant, a proteolytic enzyme, and a peptide of the milk protein are all obvious variations of the ‘743 claims. A soy cheese produced from such transgenic soybeans expressing transgenic bovine milk protein would have inherently been lactose-free (see Galeaz). Therefore these claims render obvious a composition that is a species that falls within the genus encompassed claims 20, 21, 24, and 31 of the instant application.

US Patent No. 11,072,797
Claims 20 and 31 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 8-17 of U.S. Patent No. 11,072,797. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘797 patent claims methods of making food compositions (claim 5) including cheese (claim 7) comprising milk proteins grown in a transgenic plant as fusion proteins (claim 1) including wherein the fusion protein comprises a protease cleavage site (claim 2) and including wherein the milk proteins in the fusion protein are separated (claim 8).  It would have been obvious to treat the plant-grown fusion protein with a protease as it is claimed as having a protease cleavage site and there is a method claiming the fusion partners to be separated. This renders obvious a food composition comprising a plant-grown milk protein, a proteolytic enzyme, and a proteolytic peptide. A soy cheese produced from such transgenic soybeans expressing transgenic bovine milk protein would have inherently been lactose-free (see Galeaz). Therefore these claims render obvious a composition that is a species that falls within the genus encompassed claims 20 and 31 of the instant application.

US Patent No. 11,142,555
Claims 20, 24, and 31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 11,142,555. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘555 patent claims a food composition comprising a fusion protein comprising casein and beta-lactoglobulin (claim 18) including wherein the food composition is cheese (claim 22), and claims a soybean plant (claim 17) stably transformed with a nucleic acid (claim 14) encoding such a fusion protein (claim 1). The ‘555 patent also claims the fusion protein with a protease cleavage site (claim 2). It would have been obvious to treat the fusion protein claimed by the ‘555 patent with a protease to release proteolytic peptides because their protein is specifically claimed as having a protease cleavage site.  Therefore, a food composition comprising a milk protein grown in a transgenic soybean plant, a proteolytic enzyme, and a peptide of the milk protein are all obvious variations of the ‘555 claims. A soy cheese produced from such transgenic soybeans expressing transgenic bovine milk protein would have inherently been lactose-free (see Galeaz).  Therefore these claims render obvious a composition that is a species that falls within the genus encompassed claims 20, 24, and 31 of the instant application.

Non-Response to Non-statutory Double Patenting Rejections
	Applicant states the following: “Applicant will address any double-patenting rejections that are maintained should the amendments made herein put the claims in condition for allowance.” (Resp. 15).  This is non-responsive because according to 37 CFR 1.111(b) the Applicant’s reply “must reply to every ground of objection and rejection in the prior Office action”.  Applicant may request that objections and formal matters be held in abeyance, but Non-statutory Double Patenting Rejections are neither objections nor formal matters; rather they are true rejections and they must be addressed.  Because Applicant did not provide any arguments as to why the double patenting rejections are not proper, the Examiner interprets this to mean that Applicant is in agreement as to the merits of the rejections. Applicant is invited to provide terminal disclaimers in response to this Final Rejection; however, new arguments against the double-patenting rejections will not be entertained after final because once a final rejection has been entered in an application, applicant or patent owner no longer has any right to unrestricted further prosecution (see MPEP 714.12).

Summary
	No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner’s Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHY KINGDON WORLEY whose telephone number is (571)272-8784.  The examiner can normally be reached on M-F 9:00 - 5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo "Joe" Zhou can be reached on (571) 272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CATHY KINGDON WORLEY
Primary Examiner
Art Unit 1662



/CATHY KINGDON WORLEY/Primary Examiner, Art Unit 1662